FRANK J. COLEMAN, District Judge.
In admiralty. Exceptions by libelants and respondents to report of special commissioner appointed by Judge Woolsey to hear and report upon all the issues raised by the pleadings. Without reciting each of the forty-four exceptions filed, by the libelants, it must suffice to state that I have examined them and have not only found tho special commissioner’s rulings correct, but that he has adequately staled the basis for them.
As to the exceptions of the respondents, while it is regrettable that further litigation may be necessary in order to determine the rights of all the parties, I believe that the special commissioner was technically correct in his rulings as to the insufficiency of the tender and the unavailability of the offset. These exceptions also are, therefore, overruled. '
Settle decree in accordance with the report of the special commissioner.